SALTER, J.
Finding no abuse of discretion by the trial court regarding the rulings challenged by the appellants, we affirm the final judgment and denial of the post-trial motions. Fla. Dep’t of Revenue v. Cummings, 930 So.2d 604 (Fla.2006); Roberts v. Tejada, 814 So.2d 334 (Fla.2002).
On the cross-appeal from the denial of attorney’s fees based on the appellees’ proposal for settlement, we also affirm. Audiffred v. Arnold, 161 So.3d 1274 (Fla.2015).
Affirmed as to each of the consolidated appeals, case nos. 3D15-40 and 3D14-3119.